Niemeyer, J., dissents. The principal question raised on the motion to dismiss the appeal is the effect on defendant’s right of appeal of a motion to vacate the judgment appealed from made less than 30 days but more than 5 days after the rendition of the judgment. Another question is defendant’s right to appeal from the order denying his motion to vacate the judgment and grant a new trial. As said in Corwin v. Rheims, 390 Ill. 205, 215: “Prior to the adoption of the Civil Practice Act, when there were terms of court, the rule was that any judgment or decree entered of record remained in the breast of the court for the remainder of the term in which it was entered and that during such period it could be set aside on the court’s own motion or for good cause shown, as justice and right might require. Grubb v. Milan, 249 Ill. 456; Krieger v. Krieger, 221 Ill. 479; Donaldson v. Copeland, 201 Ill. 540.” In Krieger v. Krieger, 221 Ill. 479, p. 484, the court said: “A term of court, although continuing for weeks or months, is regarded by the law as but one day. . . . The court retains jurisdiction of the parties and the subject matter of the litigation until the end of the term, and the judgment or decree does not become final or pass beyond its control until that time.” (Italics mine.) The period of 30 days after the entry of judgment has been substituted for the term of court. Ill. Rev. Stat. 1947, ch. 37, par. 376; sec. 50, subpar. 7, Civil Practice Act, ck. 110, par. 174; ck. 77, par. 83 [Jones Ill. Stats. Ann. 108.046, 104.050, subd. (7), 104.100]. Toman v. Park Castles Apt. Bldg. Corp., 375 Ill. 293. Statutes fixing tke time after tke rendition of a judgment witkin wkiek an appeal may be taken are construed as starting the running of the time from the date tke judgment becomes final. Where a motion to vacate is made within 30 days after the entry of a judgment, tke judgment does not become final so as to start the running of tke time for suing out a writ of error or perfecting an appeal until tke motion kas been disposed of. Hosking v. Southern Pac. Co., 243 Ill. 320; Lenhart v. Miller, 375 Ill. 346. If no motion to vacate is made witkin 30 days, or if a motion to vacate made within 30 days is abandoned by tke moving party, the judgment becomes final as of the date entered and the time witkin which an appeal may be taken begins to run from tkat date. In Corwin v. Rheims, supra, the court says (p. 216): “The following principles are deducible from the cases. (1) If a party who kas an appealable interest in a judgment or decree files a motion to vacate suck judgment or decree, he may thereafter abandon the motion by withdrawing it or if ke files a notice of appeal, such filing will constitute an abandonment of the motion. In either event the judgment or decree becomes final on the date it was entered and the time within which a notice of appeal must be filed begins to run from tkat date. (2) If a party in interest in any judgment or decree which is final and appealable files a motion to vacate or set aside the same, the motion stays tke running of tke time within which tke notice of appeal must be filed, and if tke motion is disposed of on its merits during tke thirty-day period or thereafter, tke time for filing of a notice of appeal begins to run from tke date suck motion is disposed of.” It is immaterial whether tke motion to vacate is filed more than 5 days after the entry of a judgment in a forcible detainer action. In construing section 68 of the Civil Practice Act [Ill. Rev. Stat. 1947, ch. 110, par. 192; Jones Ill. Stats. Ann. 104.068], authorizing a motion for a new trial in cases tried by a jury "within 10 days after “final judgment” is entered, the majority opinion says: “It is to be concluded from a reading of section 68 that no final judgment is entered upon the verdict until after the motion for a new trial is heard by the court or until after the expiration of the time provided in said section for the filing of such motion.” Like effect must be given to the right to move to vacate any judgment within 30 days after its entry. Where, as in the present case, a motion to vacate the judgment is disposed of on its merits, the time within which to appeal begins to run from the disposition of the motion. The time between the rendition of the judgment and the disposition of the motion to vacate it is “time out” in computing the time within which an appeal may be taken. This construction does not permit circumvention of the forcible detainer statute. The appeal must be taken within 5 days after the judgment becomes final, instead of 90 days as provided in the Civil Practice Act for appeals in other actions. It does keep the practice uniform in respect to fixing the date from which the time to take an appeal begins to run. It must be presumed that the legislature fixed the 5-day limitation for appeal with full knowledge of the decisions of the courts fixing the date judgments become final so as to start the running of the time for appeal. It is significant that neither the legislature nor the courts have made any provision for expediting appeals in forcible detainer actions or giving them preference in the reviewing courts, as is done in the statute relating to interlocutory appeals. (Sec. 78, Civil Practice Act [Ill. Rev. Stat. 1947, Ch. 110, par. 202; Jones Ill. Stats. Ann. 104.078].) It is apparent that all the legislature intended was to shorten the time within which an appeal might be taken after the judgment, like judgments in other actions, became final, and not to create new rules applicable only to forcible detainer actions for starting that time. The "majority opinion refers to defendant’s motion as a motion for new trial. It was so entitled. Defendant referred to it as a motion for new trial in his notice of appeal and briefs filed in' this court, but on final oral argument called it a motion to vacate the judgment. Reference to the motion shows that it specifically asks that the judgment be vacated and a new trial granted. The character of the motion must be determined by its substance and not by the name given it by the parties. Examination of the record in this court in Hosking v. Southern Pac. Co., 148 Ill. App. 11 (affirmed in 243 Ill. 320, and hereinbefore referred to), shows that the motion before us is similar in form to the motion in that case and is based on grounds similar to those urged in that motion. The Hoshing case was tried before the court without a jury. Defendant’s right to review the judgment depended upon whether its motion postponed the running of the 30 days, within which to sue out a writ of error, until disposition of defendant’s motion. In sustaining defendant’s right to a revieiv of the judgment the Appellate Court said (p. 19): í¿ We recognize that a motion for a new trial, in cases tried without a jury, is entirely useless so far as preserving any question for review is concerned; but that is beside the present question. We know of no rule of law prohibiting a trial judge from entertaining such motion and it is, in effect, an application for a rehearing which, when entertained, suspends the finality of the judgment already entered so that the question of the finality of the judgment is thereafter under judicial consideration. ’ ’ The Supreme Court affirmed the judgment of the Appellate Court, treating the motion as one to vacate a judgment, and said (p. 333): “. . . it must be held that the judgment of the municipal court was stayed by the motion to vacate it, and did not become final, so as to start the running of the time limited for suing out a writ of error, until the motion was disposed of.” The right to move within 30 days to vacate a judgment is not restricted to the remedy provided by section 50, subpar. 7 of the Civil Practice Act. In Department of Public Works & Buildings v. Legg, 374 Ill. 306, p. 309, the court said: “All courts of record have inherent power to vacate or set aside their judgments or orders during the term at which rendered. This power exists independently of any statute and has its foundation in the common law. . . . Section 50(7) of the Civil Practice Act (Ill. Rev. Stat. 1939, chap. 110, par. 174 (7)) provides for vacating any judgment or decree within thirty days after rendition upon good cause shown by affidavit. Section 2 of the act relating to vacating judgments, decrees or orders (Ill. Rev. Stat. 1939, chap. 77, par. 83) provides for like vacation of any final judgment, decree or order upon motion.” Ill. Rev. Stat. 1947, ch. 37, par. 376 [Jones Ill. Stats. Ann. 108.046], provides that upon motion made within 30 days after the entry of any judgment, order or decree of the municipal court final in its nature, such judgment, order or decree may be vacated, set aside or modified in the same manner and to the same extent as a judgment, order or decree of a circuit court during the term at which rendered. Section 50, subpar. 7 of the Civil Practice Act, in so far as it relates to setting aside any judgment for good cause shown by affidavit, has been part of the various practice acts of the State since 1872. At no time has it been construed as prescribing an exclusive remedy or procedure for vacating or setting aside judgments, orders or decrees during term time, or, within 30 days after. the entry of the judgment, order or, decree, as the statute now reads. The practice in vacating judgments has never been confined to the method prescribed by this subparagraph. Numerous cases could be cited where, as in Hosking v. Southern Pac. Co., s%t,pra, the reviewing courts have passed upon motions to vacate, unsupported by affidavits. No reason can be given why a motion to vacate a judgment should be upon good cause shown by affidavit when the grounds upon which the vacation is urged are matters appearing of record. Where, as in the vacation of a default or a judgment by default, it is necessary to present matters not appearing of record, such as facts showing a meritorious defense, the reason for an affidavit is apparent. Subparagraph 7 did not acquire new meaning or added force by being made a part of the Civil Practice Act. Lamere v. City of Chicago, 391 Ill. 552. It is not in conflict with section 2 of the act relating to vacating judgments (Ill. Rev. Stat. 1947, ch. 77, par. 83 [Jones Ill. Stats. Ann. 104.100]), intended to preserve the practice theretofore existing of vacating judgments, order or decrees upon motion. The two acts are complementary, each providing a practice whereby judgments, orders or decrees may be vacated on application made within 30 days. Having been enacted at the same session of the legislature they are not to be construed as inconsistent if it is possible to construe them otherwise. People v. Wright, 379 Ill. 328. It is obvious that defendant by his notice of appeal from “the final order of denial of motion for a new trial” entered March 19, 1948, was appealing from the order denying his motion to vacate the judgment and grant a new trial. The notice undoubtedly was so construed by plaintiff. It should be so construed by this court, to the end that defendant’s rights, if any, on review, should be determined on the merits and not on technicalities. If the notice be so construed the order appealed from is a final, appealable order. City of Park Ridge v. Murphy, 258 Ill. 365. Neither the appeal from the judgment for possession nor the appeal from the order denying the motion to vacate the judgment and grant a new trial should be dismissed.